Exhibit 10.1

EXCHANGE AGREEMENT

                     (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (the “Agreement”) with AmTrust
Financial Services, Inc., a Delaware corporation (the “Company”), on December
    , 2014 whereby the Holders will exchange (the “Exchange”) the Company’s
5.50% Convertible Senior Notes due 2021 (the “Existing Notes”) for (i) the
Company’s new 2.75% Convertible Senior Notes due 2044 (the “New Notes”) that
will be issued pursuant to the provisions of an Indenture dated as of
December 21, 2011, as supplemented by the Fourth Supplemental Indenture thereto
dated as of December     , 2014 in the form of Exhibit B hereto by and between
the Company and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Indenture”) and (ii) a number of shares of the Company’s common stock, par
value $0.01 per share (the “New Shares”).

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Exchange of the Existing Notes for New Notes

At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the following principal amount of
Existing Notes, and in exchange therefor the Company hereby agrees to issue to
the Holders the following principal amount of New Notes described below:

 

Aggregate Principal Amount of Existing Notes to be Exchanged:   
$                                                                    
(the “Exchanged Notes”).    Aggregate Principal Amount of New Notes to be Issued
in the Exchange:    $                                     
                               (the “Holders’ New Notes”).    Aggregate Number
of shares of Common Stock to be Issued in the Exchange:   
$                                                                    
(the “Holders’ New Shares”).   

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”), which the parties intend to be on December 15, 2014. At the Closing,
(a) each Holder shall deliver or cause to be delivered to the Company all right,
title and interest in and to its Exchanged Notes (and no other consideration)
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Notes free and clear of any Liens, and (b) the Company shall deliver to each
Holder the principal amount of Holders’ New Notes and the number of Holders’ New
Shares specified on Exhibit A hereto (or, if there are no Accounts, the Company
shall deliver to the Undersigned, as the sole Holder, the Holders’ New Notes and
the Holders’ New Shares specified above); provided, however, that the parties
acknowledge that the Company may delay the Closing and delivery of the Holders’
New Notes and the Holders’ New Shares to the Holder due to procedures and
mechanics within the system of the Depository Trust Company or the NASDAQ Global
Select Market (“NASDAQ”) (including the procedures and mechanics regarding the
listing of the New Shares and the Conversion Shares (as defined below)



--------------------------------------------------------------------------------

on such exchange), or other events beyond the Company’s control and that such
delay will not be a default under this Agreement so long as (i) the Company is
using its reasonable best efforts to effect the issuance of one or more global
notes representing the New Notes, (ii) such delay is no longer than five
business days, and (iii) interest shall accrue on such New Notes from
December 15, 2014. No fractional shares of New Shares will be issued in the
Exchange. All fractional shares of New Shares shall be rounded up or down to the
nearest whole share. Simultaneously with or after the Closing, the Company may
issue New Notes to one or more other holders of outstanding Existing Notes or to
other investors, subject to the terms of the Indenture. Interest will be paid on
the Existing Notes on December 15, 2014 in accordance with the terms of the
indenture for the Existing Notes. The cancellation of the Exchanged Notes and
the delivery of the Holders’ New Notes and the Holders’ New Shares shall be both
effected via DWAC pursuant to the instructions to be provided by Lazard Frères &
Co. LLC (“Lazard”) post-pricing. Lazard shall provide instructions to the
Undersigned for settlement of the Exchange.

Article II: Covenants, Representations and Warranties of the Holders

The Undersigned hereby covenants, as follows, and makes the following
representations and warranties on its own behalf and, where specified below, on
behalf of each Holder, each of which is and shall be true and correct on the
date hereof and at the Closing, to the Company and Lazard, and all such
covenants, representations and warranties shall survive the Closing.

Section 2.1 Power and Authorization. Each of the Undersigned and the Holder is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby, in each case on
behalf of each Holder. If the Undersigned is executing this Agreement on behalf
of Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account, (ii) the principal amount of such Account’s Exchanged Notes,
(iii) the principal amount of Holders’ New Notes to be issued to such Account in
respect of its Exchanged Notes and (iv) the number of New Shares to be issued to
such Account in respect of its Exchanged Notes.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and constitutes a valid and
legally binding obligation of the Undersigned and the Holder, enforceable
against the Undersigned and the Holder in accordance with its terms, except that
such enforcement may be subject to (a) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity (the “Enforceability Exceptions”). This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Holder’s organizational documents, (ii) any
agreement or instrument to which the Undersigned or the Holder is a party or by
which the Undersigned or the Holder or any of their respective assets are bound,
or (iii) any laws, regulations or governmental or judicial decrees, injunctions
or orders applicable to the Undersigned or the Holder.

Section 2.3 Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its rights, title or interest in or to
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes. Upon the Holder’s

 

2



--------------------------------------------------------------------------------

delivery of its Exchanged Notes to the Company pursuant to the Exchange, such
Exchanged Notes shall be free and clear of all Liens created by the Holder.

Section 2.4 Accredited Investor or Qualified Institutional Buyer. The Holder is
either (i) an “accredited investor” within the meaning of Rule 501 of Regulation
D (“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act; and, in each case is
acquiring the New Notes and/or New Shares hereunder for investment for its own
respective account and not with a view to, or for resale in connection with, any
distribution thereof in a manner that would violate the registration
requirements of the Securities Act.

Section 2.5 No Affiliates. The Holder is not, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company. To its knowledge, the Holder did not acquire
any of the Exchanged Notes, directly or indirectly, from an Affiliate of the
Company.

Section 2.6 No Illegal Transactions. Each of the Undersigned and the Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, disclosed to a third party any information
regarding the Exchange or engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard or any other person regarding
the Exchange, this Agreement or an investment in the New Notes and New Shares or
the Company. Each of the Undersigned and the Holder covenants that neither it
nor any person acting on its behalf or pursuant to any understanding with it
will disclose to a third party any information regarding the Exchange or engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (a) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries, desks, groups or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Chinese Wall” information
barriers approved by the Undersigned’s or the Holder’s respective legal or
compliance department (and thus such walled off parties have not been privy to
any information concerning the Exchange), and (b) the foregoing representations
and covenants of this Section 2.6 shall not apply to any transaction by or on
behalf of an Account, desk or group that was effected without the advice or
participation of, or such Account’s, desk’s or group’s receipt of information
regarding the Exchange provided by, the Undersigned or the Holder.

Section 2.7 Adequate Information; No Reliance. The Undersigned acknowledges and
agrees on behalf of itself and each Holder that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Exchange and has had the opportunity to review the
Company’s filings and submissions with the Securities and Exchange Commission
(the “SEC”), including, without limitation, all information filed or furnished
pursuant to the Exchange Act, (b) the Undersigned has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, (c) the Undersigned has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Exchange and to make an informed investment
decision with respect to such Exchange, (d) neither the Company nor Lazard is
acting as a fiduciary or financial or investment adviser to the Undersigned or
any Holder and (e) neither the Undersigned nor any Holder is relying, and none
of them has relied, upon any statement, advice (whether accounting, tax,
financial, legal or other),

 

3



--------------------------------------------------------------------------------

representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Lazard, except for (A) the
publicly available filings and submissions made by the Company with the SEC
under the Exchange Act, and (B) the representations and warranties made by the
Company in this Agreement.

Section 2.8 No Public Market. The Holder understands that no public market
exists for the New Notes, and that there is no assurance that a public market
will ever develop for the New Notes.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and Lazard, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Indenture, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the New Notes, and the Indenture will
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to the Enforceability Exceptions. This Agreement, the Indenture
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the charter, bylaws or other organizational
documents of the Company, (ii) any material agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound, or
(iii) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Company except where such violations or conflicts would
not affect the Company’s business or its ability to consummate the transactions
contemplated hereby in any material respect.

Section 3.3 Validity of the Holders’ New Notes. The Holders’ New Notes and the
Holders’ New Shares have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to the Holder pursuant to the Exchange against delivery of the
Exchanged Notes in accordance with the terms of this Agreement, the Holders’ New
Notes and the Holders’ New Shares will be valid and legally binding obligations
of the Company, enforceable in accordance with their terms, except that such
enforcement may be subject to the Enforceability Exceptions, and the Holders’
New Notes and New Shares will not be subject to any preemptive, participation,
rights of first refusal or other similar rights. Assuming the accuracy of each
Holder’s representations and warranties hereunder, the Holders’ New Notes and
the Holders’ New Shares (a) will be issued in the Exchange exempt from the
registration requirements of the Securities Act pursuant to Section 4(a)(2) of
the Securities Act, (b) will, at the Closing, be free of any restrictions on
resale by such Holder pursuant to Rule 144 promulgated under the Securities Act
and will be issued without any restrictive legends, and (c) will be issued in
compliance with all applicable state and federal laws concerning the issuance of
the Holders’ New Notes and the Holders’ New Shares.

Section 3.4 Validity of Underlying Common Stock. The Holders’ New Notes will at
the Closing be convertible into shares of the Company’s common stock, par value
$0.01 per share (the “Conversion Shares”), in accordance with the terms of the
Indenture. The Conversion Shares have been duly authorized and reserved by the
Company for issuance upon conversion of the Holders’ New Notes and, when issued
upon conversion of the Holders’ New Notes in accordance with the terms of the
Holders’ New Notes and the

 

4



--------------------------------------------------------------------------------

Indenture, will be validly issued, fully paid and non-assessable, and the
issuance of the Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.

Section 3.5 Listing Approval. At the Closing, the Conversion Shares and the
Holders’ New Shares shall be approved for listing on NASDAQ.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Exchange and other non-public material matters, if any, that have been
disclosed to the Undersigned by the Company or Lazard in connection with the
Exchange (to the extent not previously publicly disclosed). Without the prior
written consent of the Undersigned, the Company shall not disclose the name of
the Undersigned or any Holder in any filing, announcement, release or otherwise
in connection with this Agreement, unless such disclosure is requested or
required by applicable law, rule regulation or legal process.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Section 4.5 Third Party Beneficiaries. This Agreement is also intended for the
immediate benefit of Lazard. Lazard may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, the Holders and the Company.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:        “COMPANY”:

 

     AMTRUST FINANCIAL SERVICES, INC. (in its capacities described in the first
paragraph hereof)      By:  

 

     By:  

 

Name:  

 

     Name:  

 

Title:  

 

     Title:  

 

Signature Page to Exchange Agreement

AmTrust Financial Services, Inc. 5.50% Convertible Senior Notes due 2021



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Name of
Beneficial Owner

 

Principal Amount of
Exchanged Notes

 

Principal Amount of
Holders’ New Notes

   Number of Holders’
New Shares                                                                      



--------------------------------------------------------------------------------

EXHIBIT B

Form of Indenture